SCHWAB, C. J.
In this case petitioner, an inmate of the Oregon State Penitentiary, sought relief by way of habeas corpus proceedings alleging that inadequate medical treatment was being furnished him by the defendant, Superintendent of the Oregon State Penitentiary. The trial court heard the matter and ruled against petitioner on the merits. On appeal petitioner alleges two procedural errors and one substantive error. Assuming for the sake of argument that petitioner’s contention was cognizable in habeas corpus, see Penrod v. Cupp, 283 Or 21, 581 P2d 934 (1978), it is sufficient to note that we find no procedural errors as alleged by petitioner. Insofar as the substantive issue is concerned, the sufficiency of evidence to support the finding of the trial court, suffice it to say that there was sufficient evidence. Johnson v. Cupp, 29 Or App 541, 544, 564 P2d 734, rev den (1977).
Affirmed.